

115 HR 531 IH: S-Corp Access to Crowdfunding Act
U.S. House of Representatives
2017-01-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 531IN THE HOUSE OF REPRESENTATIVESJanuary 13, 2017Mr. Hill (for himself and Mr. Schweikert) introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend the Internal Revenue Code of 1986 to make an exception to the 100 shareholder S
			 corporation limitation in the case of shareholders whose shares were
			 acquired through certain crowd-funding or small public offerings.
	
 1.Short titleThis Act may be cited as the S-Corp Access to Crowdfunding Act. 2.Exception to S corporation shareholder limitation in case of crowd-funding and small public offerings (a)In generalSection 1361(c) of the Internal Revenue Code of 1986 is amended by adding at the end the following new paragraph:
				
 (7)Treatment of shares acquired through crowd-funding and small public offeringsThe number of shareholders of the corporation shall be determined under subsection (b)(1)(A) without regard to any individual who has only acquired shares in the corporation through—
 (A)a public offering that meets the terms and conditions set forth in Regulation A promulgated by the Securities and Exchange Commission (17 C.F.R. 230.251 et seq.), or
 (B)one or more transactions described in section 4(a)(6) of the Securities Act of 1933 (15 U.S.C. 77d(a)(6))..
 (b)Effective dateThe amendment made by this section shall apply to taxable years beginning after the date of the enactment of this Act.
			